EXHIBIT 10.2 

 

 ASSET ASSIGNMENT AGREEMENT

 

This ASSET ASSIGNMENT AGREEMENT (“Agreement”) is entered into as of June 28th ,
2017 (the “Effective Date”) by and among Mega Bridge Inc., a Nevada corporation
(“MB”), and Richard L. Chang Holding’s, LLC, a Nevada limited liability company
(“Holdings LLC”).

 

WHEREAS, MB is an audited and fully reporting public company incorporated under
the laws of the State of Nevada;

 

WHEREAS, MB desires to acquire certain assets of Holdings LLC, and Holdings LLC
desire to assign such assets to MB; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties agree as follows:

 

1. Assignment of Assets.

 

a. Assignment. Holdings LLC has a 100% ownership interest in United States
Utility Patent Application No. 62/420,177 filed on November 10, 2016 (the
“Patent Application”), titled “COMPOSITIONS AND METHODS OF USE OF PHORBOL ESTERS
FOR THE TREATMENT OF PARKINSON’S DISEASE” and all related intellectual property,
inventions and trade secrets, data, and clinical study results, and Holdings LLC
owns all indicated intellectual property, inventions and trade secrets, data,
and clinical study results thereof worldwide (collectively, with the Patent
Application, the “Patent Assets”). Holdings LLC represents and warrants that
Richard L. Chang has assigned all rights, title and interest in the Patent
Assets to Holdings LLC. MB shall take all steps and pay all costs to timely
protect the Patent Assets. Rich Pharmaceuticals, Inc. (“Rich”) has been granted
permission by the U.S. Food and Drug Administration (“FDA”) to conduct a
clinical trial under an Investigational New Drug Application (“IND”) for
12-O-Tetradecanoyl-phorbol-13-acetate (TPA); RP-323 and Holdings LLC represents
that the IND may be utilized to conduct a clinical study in Parkinson’s disease
using RP-323. Holdings LLC shall arrange for MB to utilize the IND pursuant to
an agreement (the “MB/Rich Agreement”) to be entered into between MB and Rich
within sixty (60) days after the date of this Agreement. The MB/Rich Agreement
shall provide that the consideration to be paid by MB to Rich for the use of the
IND shall be 15,000,000 shares of MB common stock and $100,000, of which
5,000,000 shares will be distributed to the shareholders of Rich.

 

b. In exchange for the consideration described in Section 2a below, Holdings LLC
hereby agrees to assign to MB all of their right, title and interest in and to
the Patent Assets and IND to conduct a clinical study in Parkinson’s disease
using RP-323, and in and to all rights to apply for continuations, additional
applications or foreign patents relating to the Patent Assets and all proceeds
of the foregoing, including, without limitation, any claim by Holdings LLC
against third parties for past, present, or future infringement of the Patent
Assets.

 

[mgbr_102img10.jpg] 



  1

   



 

c. Further Assurances; Data and Discoveries. Holdings LLC agrees to, and to
cause the patent inventor to, cooperate with MB to enable it to enjoy to the
fullest extent the right, title and interest herein conveyed in the Patent
Assets in the United States and foreign countries. Such cooperation shall
include prompt production of pertinent facts and documents, giving of testimony,
execution of petitions, oaths, specifications, executing USPTO assignment
documents in favor of MB, declarations or other papers, and other assistance all
to the extent deemed necessary or desirable by MB (a) for perfecting in the
right, title and interest in the Patent Assets; (b) for prosecuting any of the
patent applications; (c) for filing and prosecuting substitute, divisional,
continuing or additional applications; (d) for filing and prosecuting
applications for reissuance of any patents; (e) for interference or other
priority proceedings; and (f) for legal proceedings involving the Patent Assets
and any applications therefor and any patents granted thereon; provided,
however, that the expense incurred by Holdings LLC in providing such cooperation
shall be paid for by MB.

 

d. This Agreement expressly grants to MB all rights in the Patent Assets as
fully and entirely as the same would have been held and enjoyed by Holdings LLC.
Within thirty (30) days after the Effective Date, Holdings LLC and MB shall
enter into an agreement providing for the sharing of data derived from the
Patent Assets and the ownership by Holdings LLC of all new discoveries related
to the Patent Assets.

 

e. Recordation. Without limiting the generality of the foregoing, Holdings LLC
agrees that within ten days after the Effective Date, it shall execute a
Recordation Form Cover Sheet for recording the assignment in the USPTO. To the
extent that the patent laws of any country require the recordation or
registration of this Agreement to ensure the continued validity and
enforceability of the Patent Assets or this Agreement in connection with the
assignment, Holdings LLC shall take whatever action is necessary to record or
obtain registration of this Agreement, including the filing of all necessary
documents.

 

f. Indemnity. MB shall indemnify and defend Holdings LLC and its members,
managers and representatives against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all losses or
expenses incurred or sustained by, or imposed upon, any of them based upon,
arising out of, with respect to or by reason of and claims or litigation brought
by a third party arising out of or related to the Patent Assets or this
Agreement.

 

g. Assignment of Additional Assets. Within ten (10) days after the date which MB
has received a minimum of $1,000,000 in equity financing gross proceeds (not
including the amount described in Paragraph 2a (i) below), Holdings LLC shall
assign to MB United States Utility Patent Application No. 15/385,862 filed on
December 20, 2016 titled “COMPOSITIONS AND METHODS OF USE OF PHORBOL ESTERS FOR
THE TREATMENT OF STROKE” and such assets shall be part of the “Patent Assets”
and IND described herein.

 

2. Consideration; Right of Reversion.

 

a. Consideration. In consideration of the assignment of the Patent Assets and
IND by Holdings LLC, MB shall provide the following consideration:

 



 

(i) MB shall have a minimum of $400,000 in its bank account on the Effective
Date;

 

 

 

 

(ii) MB shall have no liabilities or payables to any third party on the
Effective Date, other than the two convertible promissory notes in the principal
amount of $100,000 payable to Bakken Development LLC each which are being
amended as of the date of this Agreement, and one convertible promissory note in
the principal amount of $400,000 payable to Bakken Development LLC which is
being executed as of the date of this Agreement;





 

[mgbr_102img10.jpg]



  2

   



 



 

(iii) MB shall issue the shares of common stock, and reserve shares for issuance
under an option plan, in the numbers and to the shareholders as described on
Exhibit A attached hereto (such shares to be issued within 10 days after the
Effective Date and upon the execution of such agreements as mutually agreed upon
between MB and the recipients);

 

 

 

 

(iv) MB shall issue warrants of common stock in the numbers and to the warrant
holders as described on Exhibit B attached hereto; and

 

 

 

 

(v) Holdings LLC shall be issued 2,000,000 restricted, non-convertible,
non-dividend paying shares of MB preferred stock with 1000 to 1 voting rights
(the “Preferred Stock”) over shares of MB common stock (such shares to be issued
within 10 days after the Effective Date). The Preferred Shares Certificate shall
be held in Escrow by David Price, Esq., 833l Spring Court, Bethesda, Maryland
20817, Tel: 1202.536.5191, David@TopTier.eu to be released as follows: (a) In
the event there IS a Right of Reversion, Holdings shall reissue and deliver the
Preferred Shares Certificate to Apica Investments Limited and/or its assignees
(b) In the event there is NO Right of Reversion by date set forth in paragraph
2b, the Preferred Shares Certificate shall be returned to Holdings. All voting
rights for the Preferred Shares while in escrow shall be granted to Holdings.

 

b. Right of Reversion. If MB fails to receive a minimum of $1,000,000 in equity
financing gross proceeds (not including the amount described in Paragraph 2(i)
above) by June 28th , 2018, then upon written notice by Holdings LLC describing
such failure, all of the Patent Assets shall be assigned by MB back to Holdings
LLC free and clear of any liens, claims, security interests or encumbrances, and
MB shall execute any and all requested assignment documents evidencing such
assignment, and to provide such cooperation as required of MB described in
Section 1 above. The Patent Assets to be assigned back shall include any and all
additions, improvements, continuations, derivations, intellectual property,
inventions, trade secrets, data, and clinical study results relating to the
Patent Assets development during such period. If Holdings LLC exercises the
right of reversion set forth in this Paragraph 2b, then Holdings LLC shall
assign to Apica Investments Limited and/or its assignees all of the shares of
Preferred Stock issued to Holdings as described in Paragraph 2a(iv) above.

 

c. Management of MB. As of the Effective Date of this Agreement, (i) the sole
director of MB shall appoint Dr. McCoy Moretz as the Chief Executive Officer,
Chief Medical Officer and Chairman of the Board of Directors of MB, and shall
appoint Richard Chang as a director; and (ii) the current sole director and
officer of MB shall remain as a Board Member, and CFO until his resignation
effective as of June 30, 2017.

 

[mgbr_102img10.jpg]



  3

   



 

3. Representations and Warranties.

 

a. Reciprocal. Each of the parties represents and warrants to the other party
that (a) it has full right, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, (b) this
Agreement is a legal and valid obligation binding upon such party and
enforceable in accordance with its terms, (c) the execution, delivery and
performance of the Agreement by such party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor to such party’s knowledge, violate any law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; (d) in connection with the issuance of restricted shares of MB common
stock, each party acknowledges that the shares have not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of its, his or her
representations made with respect to the investment, and that the shares will be
restricted securities within the meaning of the Securities Act and may not be
transferred unless registered or an exemption from registration is available;
and (e) in connection with the issuance of the shares of MB common stock, each
party represents and warrants that it is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities Act.

 

b. MB. MB represents and warrants to Holdings LLC that as of the Effective Date,
(i) MB has 5,000,000 shares of common stock outstanding; no shares of preferred
stock outstanding; and no convertible securities (other than described in
2.a(ii) above), options or warrants are issued are outstanding; and (ii) there
is only one officer and director of MB.

 

c. Holdings LLC. Holdings LLC hereby represents and warrants to MB the
following:

 



 

(i) Holdings LLC is the sole and exclusive owner of all rights, title and
interest in the Patent Assets;

 

 

 

 

(ii) The Patent Assets are free and clear of any liens, license rights (except
as set forth in this Agreement), security interests, encumbrances or rights to
repurchase;

 

 

 

 

(iii) Holdings LLC has not assigned, transferred, licensed, pledged or otherwise
encumbered any of the Patent Assets or agreed to do so;

 

 

 

 

(iv) Holdings LLC is not aware of any violation, infringement or
misappropriation of any third party’s rights (or any claim thereof) concerning
the Patent Assets;

 

 

 

 

(v) The Patent Assets are properly filed and currently in compliance with formal
legal requirements (including, without limitation, payment of filing,
examination and governmental taxes and maintenance fees) and enforceable;

 

 

 

 

(vi) Holdings LLC is not aware of any questions or challenges with respect to
the patentability or validity of any claims of any existing patents or patent
applications relating to the Patent Assets; and

 

 

 

 

(vii) Holdings LLC has paid any annuity, renewal, or administrative fee related
to the Patent Assets before the execution of this Agreement.



 

4. Arbitration. In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement, which cannot be settled amicably by the
parties, such controversy shall be settled by Arbitration. Both sides shall
choose a mutually agreed upon competent jurist from a short list and informal
Arbitration shall commence as expeditiously as possible. Either party may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within 20 miles of Los Angeles,
California, and a decision of the matter submitted to the Arbitrator shall be
biding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys’ fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver. This Agreement shall be governed by and
construed under the laws of the State of Nevada.

 

[mgbr_102img10.jpg]



  4

   



 

5. Transaction Expenses. The parties agree that each party shall be solely
responsible for the payment of all transaction expenses incurred by such party
relating to the transactions contemplated in this Agreement.

 

6. Attorneys’ Fees. In the event either party shall bring any action to enforce
or protect any of its rights under this Agreement, the prevailing party shall be
entitled to recover, in addition to its damages, its reasonable attorneys’ fees
and costs incurred in connection therewith.

 

7. Execution in Counterparts. This Agreement may be executed in one or more
counterparts which may be delivered by facsimile or by email in PDF, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same Agreement.

 

8. Binding Agreement. The parties intend for this Agreement to constitute
binding, enforceable obligations of the parties.

 

9. Entire Agreement; Modifications; Miscellaneous. Except as otherwise provided
herein, this Agreement represents the entire understanding among the parties
with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior and contemporaneous understandings, agreements,
plans, and negotiations, whether written or oral, with respect to the subject
matter hereof. All modifications to the Agreement must be in writing and signed
by each of the parties hereto. This Agreement shall be construed neutrally,
without regard to the party responsible for its preparation.

 

10. Legal Counsel. Each party to this Agreement hereby represents and warrants
to the other party that it has its own legal counsel and it has been advised by
its legal counsel with respect to the provisions of this Agreement, and that its
decision to execute this Agreement is not based on any reliance upon the advice
of any other party or legal counsel other than its own legal counsel.

  

IN WITNESS WHEREOF, the undersigned have caused their authorized representatives
to execute this Agreement as of the date first set forth above.

 



MEGA BRIDGE, INC.       By: [mgbr_102img7.jpg] 

 

Antonio Treminio, CEO  

 

 

 

 

 

 

RICHARD L. CHANG’S HOLDINGS, LLC

 

 

 

 

By:

[mgbr_102img9.jpg]

 

 

Richard L. Chang, Sole Member and Manager

 



 



  5

   



 

 

 

 

 

 

[Signature Page to ME/Holdings LLC Assignment Agreement]

 

 

 

 

 



  6

   



 

Exhibit A

 

 

 



 

 

 

 

 

 

 

 

 

 

Shareholder to Be Issued Shares Within 2 days
after the Effective Date

 

 Shares of Common Stock

 

 

Shares of Common Stock outstanding as of Effective Date

 

 

 

 

5,000,000

 

 

 

Holdings LLC and/or its assignees 

 

 

60,000,000

 

 

 

Officers, Directors, Employees, and/or Consultants as determined by Holdings
LLC 

 

 

28,000,000

 

 

 

Stock Option Pool (reserved) 

 

 

22,000,000

 

 

 

Brighton Capital, Ltd. and/or its assignees 

 

 

6,000,000

 

 

 

Rafferty Finance S.A. 

 

 

5,000,000

 

 

 

Apica Investments Limited and/or its assignees 

 

 

15,000,000

 

 

 

TOTAL TO BE ISSUED 

 

 

137,000,000

 

 

 

 

 

 

 

 

 

 

 

TOTAL OUTSTANDING 

 

 

141,000,000

 

 

 

 

 

 

 

 

 



 



  7

   



 

Exhibit B

 



 

 

 

 

 

 

Warrant Holder to Be Issued Warrants Within 10 days after the Effective Date

 

Warrants

 

 

Brighton Capital, Ltd. and/or it assignees

 

 

10,000,000

 

 

Rafferty Finance S.A.

 

 

10,000,000

 

 

Apica Investments Limited and/or it assignees

 

 

10,000,000

 

 

Imagic, LLC and/or his assignees

 

 

10,000,000

 

 

Dr. McCoy Moretz and/or his assignees

 

 

10,000,000

 

 

SD Law Group and/or its assignees

 

 

10,000,000

 

 

TOTAL TO BE ISSUED

 

 

60,000,000

 

 

TOTAL WARRANTS OUTSTANDING

 

 

60,000,000

 

 

 

 

 

 

 



 

 



8



 